100 U.S. 112 (____)
RAILROAD COMPANY
v.
TROOK.
Supreme Court of United States.

Mr. James G. Payne in support of the motion.
Mr. Enoch Totten, contra.
MR. CHIEF JUSTICE WAITE delivered the opinion of the court.
In cases brought here by writ of error for the re-examination of judgments of affirmance in the Supreme Court of the District of Columbia, the value of the matter in dispute is determined by the judgment affirmed without adding interest *113 or costs. The judgment in this case, after the $1,500 had been remitted to avoid a new trial, did not exceed $2,500. Such being the case, under the rule established in Railroad Company v. Grant (98 U.S. 398), our jurisdiction has been taken away.
The motion to dismiss will be granted, each party to pay his own costs; and it is
So ordered.